 
EXHIBIT 10.2
 
STOCK PURCHASE AGREEMENT


AGREEMENT made as of this  17th  day of June, 2008, by and between Nyhl Henson
("Seller") and Titan Global Holdings, Inc., a Utah corporation ("Buyer").


W I T N E S S E T H:


WHEREAS, Seller is the owner of 2,400,000 shares of series A preferred stock,
$.001 par value per share (the “Series A Shares”), and no (0) shares of series B
preferred stock, $.001 par value per share (the “Series B Shares” and together
with the Series A Shares, the “Preferred Shares”), of IVI Communications, Inc.,
a Nevada corporation (“IVI”); and
 
WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, the Preferred Shares upon the terms and conditions hereinafter set forth;
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:
 
1.    PURCHASE AND SALE OF THE SHARES.
 
Purchase and Sale.  Upon the terms and conditions herein contained, at the
Closing (as hereinafter defined), Seller agrees to sell the Preferred Shares to
Buyer and Buyer agrees to purchase the Shares from Seller, free and clear of all
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description.
 
2.    CONSIDERATION.
 
Purchase Price.  The purchase price for the Shares shall be the Buyer's payment
of Ten dollars ($10.00) to Seller (the "Purchase Price"), receipt of which is
hereby acknowledged.
 
3.    CLOSING.
 
3.1    Closing.  The closing of the transactions contemplated by this Agreement
(the "Closing") is taking place simultaneously with the execution of this
Agreement, at the date first set forth above (hereinafter the "Closing Date").
 
3.2    Delivery by Seller.  At the Closing, Seller shall deliver to Buyer,
certificates representing the Preferred Shares and executed Stock Power(s) or
other documents satisfactory to Buyer permitting transfer to Buyer of the
Shares.
 
3.3    Delivery by Buyer.  At the Closing, Buyer shall deliver to the Seller the
Purchase Price in a manner to be agreed upon by Buyer and Seller.
 
1

--------------------------------------------------------------------------------


 
4.    REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller hereby represents and
warrants to Buyer as follows:
 
4.1    Status of Seller and Shares.  The Seller is the lawful owner of the
Preferred Shares with good and marketable title thereto, and the Seller has the
absolute right to sell, assign, convey, transfer and deliver the Preferred
Shares and any and all rights and benefits incident to the ownership thereof
(including, without limitation, any registration rights pertaining to the
Preferred Shares), all of which rights and benefits are transferable by the
Seller to the Buyer pursuant to this Agreement, free and clear of all the
following (collectively called “Claims”) of any nature whatsoever: security
interests, liens, pledges, claims (pending or threatened), charges, escrows,
encumbrances, lock-up arrangements, options, rights of first offer or refusal,
community property rights, mortgages, indentures, security agreements or other
agreements, arrangements, contracts, commitments, understandings or obligations,
whether written or oral and whether or not relating in any way to credit or the
borrowing of money.  The purchase and sale of the Preferred Shares as
contemplated herein will (i) pass good and marketable title to the Preferred
Shares to the Buyer, free and clear of all Claims (assuming that the Buyer is a
bona fide purchaser within the meaning of Section 8-302 of the New York Uniform
Commercial Code), and (ii) convey, free and clear of all Claims, any and all
rights and benefits incident to the ownership of such Preferred Shares
(including, without limitation, any registration rights pertaining to the
Preferred Shares).
 
4.2    No Conflicts; Advice.  Neither the execution and delivery of the
Transaction Agreements, nor the consummation of the transactions contemplated
thereby, does or will violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which the Seller is subject or any
provision of its organizational documents or other similar governing
instruments, or conflict with, violate or constitute a default under any
agreement, credit facility, debt or other instrument or understanding to which
the Seller is a party.  The Seller has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its sale of the Preferred Shares.
 
4.3    Nature of Preferred Shares.  The Preferred Shares were duly authorized
and issued by IVI for fair consideration in bona fide transactions.
 
5.    REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF BUYER.  Buyer hereby
represents, warrants and acknowledges to Seller as follows:
 
5.1    Investment Purposes.  Buyer is acquiring the Preferred Shares for its own
account, for investment purposes only and not with a view to resale or other
distribution thereof, nor with the intention of selling, transferring or
otherwise disposing of all or any part of such Preferred Shares, or any interest
therein, for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except selling,
transferring, or disposing of such Preferred Shares made in full compliance with
all applicable provisions of the Shares Act of 1993 (the "Act") and the Shares
Exchange Act of 1934 ("Exchange Act"), and the Rules and Regulations promulgated
by the Preferred Shares and Exchange Commission thereunder, all as amended; and
that such Shares must be held indefinitely unless they are subsequently
registered under the Act, or an exemption from such registration is available.
 
2

--------------------------------------------------------------------------------


 
5.2    Sophisticated Investor.  Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of
purchasing such Preferred Shares and has had substantial experience in previous
private and public purchases of securities.
 
5.3    Buyer Status.  At the time the Buyer was offered the Preferred Shares, it
was, at the date hereof it is, and on the Closing it will be, an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Exchange Act.
 
6.    COVENANTS.
 
6.1    Cancellation of Debt.  By execution of this Agreement, Seller hereby
forgives, releases and forever discharges any debt, monies owing or other
obligation owed to him by IVI or any of its subsidiaries or affiliates.
 
6.2    Further Assurances.  After the Closing, at the request of either party,
the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.
 
7.    Defense of Actions.  Buyer hereby agrees to defend, indemnify and hold
harmless Seller from any and all defense costs incurred by Seller by reason of
or arising out of any and all demands, actions, causes of action, suits,
controversies, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities whatsoever of every name and nature
both at law and in equity, which anyone may now or hereafter assert, own, hold,
have or claim to have against the Seller for, upon, or by reason of any
circumstance, action, cause or thing whatsoever arising under this Agreement or
the transactions contemplated hereby up to a maximum of One Hundred Thousand
Dollars ($100,000).
 
8.    Miscellaneous
 
8.1    Binding Effect; Benefits.  This Agreement shall inure to the benefit of,
and shall be binding upon, the parties hereto and their respective successors
and permitted assigns.  Except as otherwise set forth herein, this Agreement may
not be assigned by any party hereto without the prior written consent of the
other party hereto.  Except as otherwise set forth herein, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
3

--------------------------------------------------------------------------------


 
8.2    Notices.  All notices, requests, demands and other communications which
are required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereinafter):
 
(a)    If to Seller, to:
 
Mr. Nyhl Henson
 
Telephone:
Facsimile:
 
(b)    If to the Buyer, to:
 
Titan Global Holdings, Inc.
1700 Jay Ell Drive Suite 200
Richardson, Texas 75081
Attention: Bryan M. Chance, President & CEO
Telephone: (972) 470-9100
Facsimile: (972) 767-3117
 
8.3    Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.
 
8.4    Headings.  The section and other headings contained in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.
 
8.5    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
 
8.6    Governing Law.  This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.
 
4

--------------------------------------------------------------------------------


 
8.7    Submission to Jurisdiction; Consent to Service of Process.
 
(a)    The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the state of Texas
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b)    Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 7.2.
 
8.8    Severability.  If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.
 
8.9    Amendments.  This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.
 
 
 
[Intentionally Blank]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  TITAN GLOBAL HOLDINGS, INC.          
 
By:
/s/ Bryan M. Chance                                 Bryan M. Chance,       CEO  
                    /s/ Nyhl Henson                                         Nyhl
Henson          

 

Agreed and Acknowledged:


IVI COMMUNICATIONS, INC.




By: /s/ Charles J. Roodenburg                           
       Charles J. Roodenburg,
       CEO
 
 
 
 
6